 


Exhibit 10.1

 

[FORM OF RETENTION AGREEMENT]

 

[DATE]

 

[Name]

[Title]

U.S. Cellular

8410 West Bryn Mawr Avenue

Chicago, IL  60631

 

Re:  Retention Agreement

 

Dear [Name]:

 

U.S. Cellular considers your continued service and dedication to USCC Services,
LLC (the "Company") essential to our business.  To incentivize you (the
"Executive") to remain employed with the Company, we are pleased to offer you a
retention package, as described in this letter agreement (the “Agreement”).

 

 1.                 Continued Employment.  Executive's continued employment with
    the Company will be subject to the terms and conditions of this Agreement. 
    Notwithstanding anything in this Agreement, Executive acknowledges and
    agrees that this Agreement does not constitute a contract of employment and
    that Executive at all times remains an at-will employee of the Company
    subject to the Company's employment and/or personnel policies and/or
    practices.

 

 2.                 Retention Package.  Provided that Executive has provided the
    Company with no less than one year prior written notice of an intent to
    retire with any such notice issued no earlier than September 30, 2018 and
    has satisfactorily performed his job duties up to and including his
    retirement date, Executive will be eligible to receive (i) payment of a
    bonus under the Executive Officer Annual Incentive Plan (or any successor
    thereto) (the “Executive Bonus Plan”) with respect to the calendar year of
    his retirement, subject to the terms and conditions of the Executive Bonus
    Plan; provided, however, that the amount of any such bonus shall be no less
    than Executive’s target bonus for such calendar year pro-rated to reflect
    the portion of such calendar year during which Executive was employed by the
    Company; (ii) the transfer of title to Executive of his company car and
    (iii) a mutually agreeable written consulting agreement with the Company
    with a term of three years following his termination with compensation
    thereunder at the rate of $270,000 per year, contemplating services at the
    reasonable request of the Chairman or Chief Executive Officer, but not to
    exceed 10 hours per month (subject to compliance with the terms of such
    consulting agreement) ((i), (ii) and (iii) collectively, the “Retention
    Package”), subject to the conditions as set forth in this Agreement and
    provided that Executive signs the Confidentiality, Non-Solicitation and
    Non-Competition Agreement attached hereto (the “Noncompete Agreement”)
    contemporaneously with the signing of this Agreement and does not breach
    such agreement.

 

Subject to paragraph 9 of this Agreement, (1) any bonus payable pursuant to this
Agreement shall be paid in a lump sum in the year following the calendar year
during which Executive terminates, but no later than March 15 of such following
year; (2) any compensation payable under a consulting agreement entered into
pursuant to this Agreement shall be paid in substantially equal monthly payments
over the three year consulting period, commencing in the calendar month
following Executive’s termination of employment and (3) any transfer of the
title of the company car pursuant to this Agreement shall occur in the calendar
month following Executive’s termination of employment.

 

 3.                 Events of Forfeiture; Death or Disability. In the event of
    any of the following, all amounts of, or obligations of the Company under,
    the Retention Package will be immediately forfeited and made void in their
    entirety and no amount  will be paid to Executive related thereto:

 

 a. Executive voluntarily terminates his employment with the Company (any
    position) other than in accordance with the conditions set forth in
    paragraph 2 hereof; or

 

 b. Executive's employment with the Company (any position) is terminated by the
    Company for "Cause" (as defined below).

 

In the event Executive's employment with the Company is terminated due to his
death or "Disability" (as defined below) after the execution of this Agreement,
Executive shall be entitled to receive the compensation and benefits set forth
in clauses (i) and (ii) of paragraph 2 hereof,  only. 

 

Notwithstanding any provision herein to the contrary, if Executive’s employment
is terminated by the Company without “Cause” (as defined below), Executive
retains the benefits of the Retention Package in its entirety.

 

 4.                 Definition of Cause and Disability. For purposes of this
    Agreement, termination for "Cause" means termination by the Company for any
    of the following reasons, each as determined by the Company in good faith:

 

 a. a material breach by Executive of his employment duties and responsibilities
    (other than as a result of incapacity due to physical or mental illness) (i)
    which is the result of Executive's negligence or (ii) which is demonstrably
    willful and




 

 

 


 


 a. deliberate on Executive’s part and which is committed in bad faith or
    without reasonable belief that such breach is in the best interests of the
    Company;

 

 b. the commission by Executive of a felony involving moral turpitude; or

 

 c. a breach by Executive of the Noncompete Agreement or any other agreements
    concerning confidentiality, trade secrets, nonsolicitation, noncompetition,
    nondisparagement or other restrictive covenants.

 

For purposes of this Agreement, termination for "Disability" means termination
as a result of a total physical or mental disability which, in the Company’s
judgment, prevents Executive from performing substantially his employment duties
and responsibilities for a continuous period of at least six months.

 

 5.                 Administration. The Company shall have the sole and absolute
    authority and discretion to construe and interpret this Agreement, and to
    determine all questions that arise in connection with the administration of
    this Agreement, including without limitation all questions of eligibility
    for any amount or benefit paid or payable under this Agreement.

 

 6.                 Validity.  The parties agree that in the event that any part
    of this Agreement shall be declared invalid, it shall not affect the
    validity of any of the remaining terms or provisions of this Agreement. 
    Indeed, the covenants and agreements of the parties set forth in this
    Agreement shall survive the invalidation of any term or provision of this
    Agreement to the maximum extent legally permissible.

 

 7.                 Choice of Law; Jurisdiction. This Agreement shall be
    governed by and construed in accordance with the laws of the State of
    Illinois, without reference to principles of conflicts of laws.  Each party
    agrees that he or it shall bring any action or proceeding in connection with
    any claim arising out of or related to this Agreement, whether in tort or
    contract or at law or in equity, exclusively in the United States District
    Court for the Northern District of Illinois or the courts of the State of
    Illinois (the “Chosen Courts”) and (i) irrevocably submits to the exclusive
    jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue
    in any such action or proceeding in the Chosen Courts for purposes of any
    such action or proceeding, (iii) waives any objection that the Chosen Courts
    are an inconvenient forum or do not have jurisdiction over any party and
    (iv) consents to the service of process in any such action or proceeding by
    certified or registered mailing of the summons and complaint therein
    directed to Executive at his last known address on file or Company through
    the President and CEO.  The parties hereby irrevocably waive any right to
    trial by jury in any legal proceeding arising out of or related to this
    Agreement.

 

 8.                 Entire Retention Agreement. This Agreement shall be binding
    upon and inure to the benefit of the parties hereto and their respective
    successors, assigns and legal representatives.  This Agreement may not be
    assigned, or any duties delegated, in whole or in part, by Executive without
    the prior written consent of the Company.  The Company may assign this
    Agreement.  This Agreement constitutes the entire agreement between
    Executive and the Company as it relates to Executive’s employment by the
    Company, and supersedes any other agreement related to Executive’s
    employment by the Company, either oral or written, with the exception of any
    agreements concerning confidentiality, trade secrets, nonsolicitation,
    noncompetition, nondisparagement or other restrictive covenants all of which
    shall remain in full force and effect, and are hereby confirmed and
    ratified.  Executive understands and agrees that nothing in this Agreement
    shall be understood, argued and/or interpreted to alter his status as an
    at-will employee whose employment may be terminated by the Company at any
    time, with or without cause.  This Agreement may not be amended or modified
    otherwise than by a written agreement executed by the parties hereto or
    their respective successors, assigns and legal representatives.

 

 9.                 Section 409A of the Internal Revenue Code.  Amounts payable
    or benefits provided under this Agreement are intended to be exempt from or
    meet the requirements of Section 409A of the Internal Revenue Code (“Code
    Section 409A”), and shall be interpreted consistent with that intent. 
    Notwithstanding any other provision of this Agreement, to the extent that an
    amount or benefit under this Agreement provides for the “deferral of
    compensation” within the meaning of Code Section 409A and is payable as the
    result of Executive’s separation, and Executive is a “Specified Employee”
    under the Section 409A Specified Employee Policy of Telephone and Data
    Systems, Inc. and its Affiliates as of the date of Executive’s separation,
    then no such amount or benefit shall be paid or provided during the period
    beginning on the date of Executive’s separation and ending on the date that
    is six months following the date of Executive’s separation.  The amount of
    any payment or benefit that otherwise would be paid or provided to Executive
    under this Agreement during this period instead shall be paid or provided to
    Executive on the first business day coincident with or next following the
    date that is six months and one day following the date of Executive’s
    separation.  Each payment or benefit under this Agreement shall be treated
    as a separate payment for purposes of Code Section 409A.

 

EXECUTIVE AND THE COMPANY EXPRESSLY WARRANT AND REPRESENT THAT THEY HAVE READ
THIS AGREEMENT IN ITS ENTIRETY, THAT THEY UNDERSTAND EACH OF ITS TERMS, THAT
THEY HAVE REVIEWED THIS AGREEMENT WITH INDIVIDUALS OF THEIR OWN CHOOSING, AND
THAT THEY HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND INTEND TO BE BOUND
THEREBY.

 




 

 

 


 


AGREED AND ACCEPTED:USCC SERVICES, LLC.

 

 

 

________________________________ By:     ______________________________

[Name]

 

Title:   ______________________________Title:   ______________________________

 

 

 

 

Dated: __________________________ Dated: ______________________________




 

 

 



 


Attachment

USCC SERVICES, LLC

CONFIDENTIALITY/NON-SOLICITATION/NON-COMPETITION AGREEMENT

 

In consideration and as a condition of receipt of benefits under the Retention
Agreement dated __________________, 2018 ("Retention Agreement") with USCC
Services, LLC, including its parents, subsidiaries and affiliates, and the
predecessors, successors or assignors of any of them (hereinafter referred to as
"Employer" or "Company"), Executive acknowledges and agrees as follows regarding
the confidentiality of information, the non-solicitation of customers and
employees of Employer and its affiliates as well as non-competition:


1.                    AGREEMENT REGARDING CONFIDENTIALITY.  DURING AND AFTER
EXECUTIVE'S EMPLOYMENT AND THE PERIOD OF ANY WRITTEN CONSULTING AGREEMENT WITH
EMPLOYER, EXCEPT AS REQUIRED IN EXECUTIVE'S DUTIES TO EMPLOYER, EXECUTIVE AGREES
TO HOLD IN STRICT CONFIDENCE AND/OR NOT USE FOR EXECUTIVE'S OWN BENEFIT, AND NOT
DISCLOSE TO OR USE FOR THE BENEFIT OF ANY PERSON, FIRM, OR CORPORATION, WITHOUT
THE EXPRESS WRITTEN AUTHORIZATION OF EMPLOYER, ANY CONFIDENTIAL INFORMATION OR
TRADE SECRETS, AS DEFINED HEREIN. IN ADDITION, EXECUTIVE AGREES TO PROTECT AND
MAINTAIN THE PRIVACY AND SECURITY OF ANY PERSONAL DATA OBTAINED DURING THE
COURSE OF EMPLOYMENT AND THE DURATION OF ANY WRITTEN CONSULTING AGREEMENT WITH
EMPLOYER OR TO WHICH EXECUTIVE HAS ACCESS, CONSISTENT WITH COMPANY POLICIES AND
IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL PRIVACY AND SECURITY
LAWS AND WHERE APPLICABLE, COMPLY WITH THE PRIVACY OF HEALTH AND MEDICAL
INFORMATION COVERED BY THE HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT
OF 1996.  EXECUTIVE WILL REFRAIN FROM, BY ACT OR OMISSION, PLACING THE COMPANY
IN VIOLATION OF ANY APPLICABLE PRIVACY OR DATA PROTECTION LAW.  THIS PROMISE OF
CONFIDENTIALITY IS IN ADDITION TO ANY COMMON LAW OR STATUTORY RIGHTS OF COMPANY
TO PREVENT DISCLOSURE OF ITS AND ITS AFFILIATES' CONFIDENTIAL INFORMATION AND/OR
TRADE SECRETS.


2.                    CONFIDENTIAL INFORMATION DEFINED.  "CONFIDENTIAL
INFORMATION" MEANS ANY INFORMATION THAT EXECUTIVE LEARNS OR DEVELOPED DURING THE
COURSE OF EMPLOYMENT OR DURING THE PERIOD OF ANY WRITTEN CONSULTING AGREEMENT
WITH COMPANY THAT GIVES THE COMPANY OR ANY OF ITS AFFILIATES A COMMERCIAL
ADVANTAGE OVER A COMPETITOR THAT DOES NOT HAVE SUCH INFORMATION AND/OR
INFORMATION THAT IS NOT GENERALLY KNOWN TO PERSONS OR ENTITIES OUTSIDE THE
COMPANY, REGARDLESS OF WHETHER IT IS LABELED CONFIDENTIAL.  SUCH INFORMATION
INCLUDES, BUT IS NOT LIMITED TO, PERSONAL DATA, PROPRIETARY PROCESSES, FORMULAS,
COMPUTER SOFTWARE, PROGRAMS AND COMMUNICATION SYSTEMS, DATA, KNOW-HOW,
INVENTIONS, IMPROVEMENTS, TECHNIQUES, TRAINING METHODS, BUSINESS MANAGEMENT
METHODS AND STRATEGIES, MARKETING PLANS, FORECASTS, CUSTOMER AND SUPPLIER LISTS,
CUSTOMER AND SUPPLIER CONTRACTS AND CONTACTS, PERSONAL AND/OR FINANCIAL
INFORMATION OF CUSTOMERS, BOOKS, RECORDS, ACCOUNTS, DATA PROCESSING INFORMATION
OR COMPUTER PROGRAMS, RATE STRUCTURE, PRICE AND COST LISTS, CONTRACT EXPIRATION
DATES, DISCOUNTS OR SPECIAL/NON-PUBLIC PROMOTIONS OR PROGRAMS, FINANCIAL
INFORMATION, OR ANY OTHER DOCUMENT OR INFORMATION WHICH REFERS TO OR RELATED TO
EMPLOYER'S OR ANY OF ITS AFFILIATES' BUSINESSES AND AFFAIRS, WHICH EXECUTIVE
ACKNOWLEDGES MAY BE CONTAINED IN WRITTEN MANUALS, VERBAL COMMUNICATIONS, IN
UNWRITTEN KNOWLEDGE OF EXECUTIVE OR OF OTHER EMPLOYEES, AND/OR ANY OTHER
TANGIBLE METHOD OF EXPRESSION, INCLUDING HARD DISK AND SOFT DISK DRIVE
MECHANISMS (HEREINAFTER, ALONG WITH THE INFORMATION DESCRIBED IN PARAGRAPH 3
BELOW, "TRADE SECRET" AND/OR "CONFIDENTIAL" OR "PROPRIETARY INFORMATION"). 
CONFIDENTIAL INFORMATION ALSO INCLUDES INFORMATION OF THIRD PARTIES FOR WHICH
THE COMPANY OR ITS AFFILIATES HAVE ACCEPTED OBLIGATIONS OF CONFIDENTIALITY. 
NOTHING IN THIS AGREEMENT IS INTENDED TO PROHIBIT EXECUTIVE FROM DISCUSSING WITH
FELLOW EMPLOYEES, OR WITH THIRD PARTIES WHO ARE NOT COMPETITORS OF EMPLOYER,
WAGES, HOURS AND OTHER TERMS AND CONDITIONS OF EMPLOYMENT.  FURTHERMORE, NOTHING
IN THIS AGREEMENT SHALL BE CONSTRUED TO PROHIBIT EXECUTIVE FROM REPORTING
ALLEGED IMPROPER OR UNLAWFUL CONDUCT TO, OR PARTICIPATING IN ANY INVESTIGATION
OR PROCEEDING CONDUCTED BY ANY FEDERAL OR STATE GOVERNMENT AGENCY OR
SELF-REGULATORY ORGANIZATION.


3.                    TRADE SECRET DEFINED.  "TRADE SECRET" IS INFORMATION THAT
QUALIFIES AS A TRADE SECRET UNDER THE ILLINOIS TRADE SECRETS ACT, 765 ILCS 1065.


4.                    PERSONAL DATA DEFINED.  “PERSONAL DATA” MEANS ANY
INFORMATION THAT REFERS OR RELATES TO AN IDENTIFIED OR IDENTIFIABLE INDIVIDUAL,
INCLUDING BUT NOT LIMITED TO FIRST AND LAST NAME, HOME OR OTHER PHYSICAL
ADDRESS, TELEPHONE NUMBER, E-MAIL ADDRESS OR OTHER ONLINE CONTACT INFORMATION,
SOCIAL SECURITY NUMBER OR SIMILAR GOVERNMENTAL IDENTIFIER, ANY BIOMETRIC DATA,
DATE OF BIRTH, CONSUMER, HEALTH, FINANCIAL, OR ANY OTHER INFORMATION RELATING TO
AN INDIVIDUAL THAT IS COMBINED WITH ANY OF THE ABOVE.


5.                    NON-SOLICITATION OF CUSTOMERS AND PROSPECTIVE CUSTOMERS. 
EXECUTIVE SPECIFICALLY ACKNOWLEDGES THAT BY VIRTUE OF EMPLOYMENT AND ANY WRITTEN
CONSULTING AGREEMENT WITH EMPLOYER, THAT EXECUTIVE MAY HAVE SUBSTANTIAL ACCESS
TO THE COMPANY'S AND ITS AFFILIATES' CONFIDENTIAL CUSTOMER LISTS AND/OR
CONFIDENTIAL CUSTOMER CONTACTS.  EXECUTIVE FURTHER ACKNOWLEDGES THAT CUSTOMERS
HAVE REGULAR OR REPEATED DEALINGS WITH EMPLOYER WHICH RESULTS IN SYSTEMATIC OR
FREQUENT ACTIONS, CONTRACTS, SALES, OR BUSINESS RELATIONS, AND THAT EMPLOYER AND
ITS AFFILIATES RECEIVE HABITUAL OR CONSECUTIVE BUSINESS FROM SUCH CUSTOMERS. 
EXECUTIVE ALSO ACKNOWLEDGES THAT THE CUSTOMER LISTS AND CONTACTS ARE NOT MATTERS
OF PUBLIC OR GENERAL KNOWLEDGE, THAT SUCH CUSTOMER LISTS OR CUSTOMER CONTACTS
HAVE BEEN DEVELOPED BY EMPLOYER AND ITS AFFILIATES, AT SUBSTANTIAL COST AND
EXPENSE, THAT THE CUSTOMER LISTS AND CUSTOMER CONTACTS ARE EXTREMELY VALUABLE TO
EMPLOYER AND ITS AFFILIATES AND THAT SUCH CUSTOMER LISTS OR CUSTOMER CONTACTS
COULD NOT BE EASILY REPLICATED.  AS SUCH, EXECUTIVE AGREES TO THE FOLLOWING
PROVISIONS RESTRICTING THE SOLICITATION OF CUSTOMERS AS FOLLOWS:

 a. Non-Solicitation of Customers.  During and for three (3) years following the
    termination of Executive's employment with Employer, regardless of the
    reason for the termination, Executive will not directly or indirectly
    provide, or solicit to provide, to any existing Employer or Employer
    affiliate customer (or provide any information to a third party in
    connection with its or their direct or indirect solicitation of said
    customers), with whom Executive had contact in the one year period
    immediately prior to the termination of Executive's employment, the same or
    similar services or products provided by Employer or Employer’s affiliates,
    other than on Employer’s behalf.







 

 

 


 


 

 b. Non-Solicitation of Prospective Customers.  During and for three (3) years
    following the termination of Executive's employment with Employer,
    regardless of the reason for the termination, Executive will not directly or
    indirectly provide, or solicit to provide, to any Employer or Employer
    affiliate prospective customer (or provide any information to a third party
    in connection with its or their direct or indirect solicitation of said
    potential customers), with whom Executive had contact in the one year period
    immediately prior to termination of Executive's employment, the same or
    similar services or products provided by Employer or Employer's affiliates,
    other than on Employer's behalf.  For purposes of this provision,
    "prospective customer" shall mean any person or entity that is the subject
    of an open bid or proposal at the time that Executive's employment
    terminates.

 


6.                    NON-SOLICITATION OF EMPLOYEES.  DURING AND FOR THREE (3)
YEARS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH EMPLOYER,
REGARDLESS OF THE REASON FOR THE TERMINATION, EXECUTIVE AGREES NOT TO SOLICIT,
INDUCE OR ENCOURAGE, OR ATTEMPT TO SOLICIT, INDUCE OR ENCOURAGE, OTHER THAN ON
THE EMPLOYER'S BEHALF, ANY EMPLOYEE OF EMPLOYER OR ITS AFFILIATES TO LEAVE THE
EMPLOYMENT OF EMPLOYER OR ITS AFFILIATE OR BREACH HIS/HER EMPLOYMENT DUTIES.


7.                    NON-COMPETE.  DURING AND FOR THREE (3) YEARS FOLLOWING
EXECUTIVE’S EMPLOYMENT WITH EMPLOYER, EXECUTIVE SHALL NOT WORK FOR ANY OF THE
FOLLOWING ENTITIES:  (I) CABLE TV AND WIRELINE TELEPHONE COMPANIES WHICH OFFER
HIGH SPEED BROADBAND INTERNET SERVICE IN THE MARKETS IN WHICH THE COMPANY OFFERS
INTERNET SERVICE AND (II) A WIRELESS SERVICE CARRIER THAT OPERATES IN ANY MARKET
WITHIN THE CONTINENTAL UNITED STATES IN WHICH THE COMPANY OPERATES.  FOR
PURPOSES OF THE FOREGOING, “WIRELESS CARRIER” INCLUDES ANY COMPANY HOLDING A
LICENSE GRANTED BY THE FEDERAL COMMUNICATIONS COMMISSION, AS WELL AS ANY
RESELLER OR MVNO.  “WORK FOR” INCLUDES, WHETHER PAID OR UNPAID, AS AN EMPLOYEE,
OFFICER, DIRECTOR, CONSULTANT OR ADVISOR.


8.                    NON-DISPARAGEMENT.  DURING AND FOR THREE (3) YEARS
FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH EMPLOYER, EXECUTIVE
WILL NOT PUBLICLY MAKE (OR DIRECT ANYONE TO MAKE) ANY DEROGATORY COMMENT
REGARDING EMPLOYER, ITS OWNERS, DIRECTORS, OFFICERS, EMPLOYEES, BUSINESS,
SERVICES OR PRODUCTS.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO PROHIBIT
EXECUTIVE FROM REPORTING ALLEGED IMPROPER OR UNLAWFUL CONDUCT TO, OR
PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING CONDUCTED BY ANY FEDERAL OR
STATE GOVERNMENT AGENCY OR SELF-REGULATORY ORGANIZATION.


9.                    NOTICE TO SUBSEQUENT EMPLOYER(S).  WITHIN FIVE (5)
BUSINESS DAYS OF EXECUTIVE’S ACCEPTANCE OF A POSITION WITH ANY PERSON OR ENTITY
DURING AND FOR THREE (3) YEARS FOLLOWING EXECUTIVE’S EMPLOYMENT WITH EMPLOYER,
EXECUTIVE AGREES TO GIVE PRIOR WRITTEN NOTICE TO EMPLOYER OF THE NAME OF SUCH
PERSON OR ENTITY.  IN ANY EVENT, EXECUTIVE HEREBY CONSENTS TO EMPLOYER
CONTACTING EACH SUCH PERSON OR ENTITY, INCLUDING PROVIDING A COPY OF THIS
AGREEMENT TO EACH SUCH PERSON OR ENTITY, TO ENSURE THAT EXECUTIVE REMAINS IN
FULL COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT.


10.                RETURN OF MATERIALS.  EXECUTIVE AGREES THAT UPON EMPLOYER'S
REQUEST AT ANY TIME, BUT, IN NO EVENT, NOT LATER THAN THE VOLUNTARY OR
INVOLUNTARY TERMINATION OF THE EMPLOYMENT OR CONSULTING RELATIONSHIP, TO DELIVER
TO EMPLOYER AND NOT KEEP OR DELIVER TO ANYONE ELSE, AT ANYTIME, ANY AND ALL
RECORDS, DOCUMENTS, NOTES, MEMORANDA, SPECIFICATIONS, DEVICES, ELECTRONIC DATA,
EMAILS, COMPUTER DISKS, AND, IN GENERAL, ANY AND ALL MATERIAL RELATING TO
EMPLOYER'S BUSINESS AND/OR ANY "CONFIDENTIAL INFORMATION", "TRADE SECRETS"
"PERSONAL DATA" OR "CREATIONS" AS DESCRIBED IN PARAGRAPHS 2, 3 AND 4 ABOVE, AND
SHALL NOT RETAIN ANY COPIES THEREOF AND FURTHER AGREES NOT TO MAKE ANY SUMMARIES
OF, TAKE ANY NOTES WITH RESPECT TO, OR MEMORIZE ANY SUCH INFORMATION FOR
EXECUTIVE'S BENEFIT OR THAT OF ANY PERSON, FIRM OR CORPORATION OTHER THAN
EMPLOYER.


11.                IMPROPER USE DURING EMPLOYMENT OR CONSULTING PERIOD. 
EXECUTIVE ACKNOWLEDGES THAT IMPROPERLY USING OR DISCLOSING CONFIDENTIAL
INFORMATION, TRADE SECRET OR PERSONAL DATA INFORMATION SUBJECTS EXECUTIVE TO
DISCIPLINARY ACTION, UP TO AND INCLUDING TERMINATION OF EMPLOYMENT OR THE
CONSULTING RELATIONSHIP, AND/OR LEGAL ACTION, EVEN IF HE OR SHE DOES NOT
ACTUALLY BENEFIT FROM THE DISCLOSED INFORMATION.


12.                REMEDIES.  EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THE
SERVICES RENDERED BY EXECUTIVE TO EMPLOYER, AND THE INFORMATION DISCLOSED TO
EXECUTIVE DURING AND BY VIRTUE OF EXECUTIVE’S EMPLOYMENT, ARE OF A SPECIAL,
UNIQUE AND EXTRAORDINARY CHARACTER, AND THE BREACH OF ANY SUCH PROVISIONS OF
THIS AGREEMENT WILL CAUSE EMPLOYER IRREPARABLE INJURY AND DAMAGE, AND
CONSEQUENTLY EMPLOYER SHALL BE ENTITLED TO, IN ADDITION TO ALL OTHER REMEDIES
AVAILABLE TO IT, INJUNCTIVE AND EQUITABLE RELIEF TO PREVENT A BREACH OF THIS
AGREEMENT, OR ANY PART OF IT, AND TO SECURE THE ENFORCEMENT OF THIS AGREEMENT. 
EMPLOYER SHALL BE ENTITLED TO COLLECT FROM EXECUTIVE, EMPLOYER'S REASONABLE
ATTORNEYS' FEES INCURRED IN CONNECTION WITH: (1) EMPLOYER'S ENFORCEMENT OF ANY
OF THE PROVISIONS OF THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, ITS
ENFORCEMENT OF THE FORUM-SELECTION CLAUSE, AND (2) ANY SUIT FOR DAMAGES STEMMING
FROM EXECUTIVE'S BREACH OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

In addition, Executive may not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made: (a) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and provided that such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of the law, or (b) in a complaint or other document filed in a lawsuit
or other proceeding, provided that such filing is made under seal. 
Additionally, in the event Executive files a lawsuit against Employer for
retaliation by the Employer against the Executive for reporting a suspected
violation of law, Executive has the right to provide trade secret information to
his or her attorney and use the trade secret information in the court
proceeding, although Executive must file any document containing the trade
secret under seal and may not disclose the trade secret, except pursuant to
court order.







 

 

 


 



13.                AGREEMENT AS TO REASONABLENESS.  EXECUTIVE AGREES AND
ACKNOWLEDGES THAT THE PROVISIONS OF THIS AGREEMENT ARE FAIR AND REASONABLE IN
BOTH SCOPE AND CONTENT AND ARE REASONABLY NECESSARY FOR THE PROTECTION OF
EMPLOYER’S AND ITS AFFILIATES' BUSINESSES.  EXECUTIVE FURTHER AGREES AND
ACKNOWLEDGES THAT THE PROVISIONS OF THIS AGREEMENT DO NOT, AND WILL NOT, UNDULY
IMPAIR EXECUTIVE'S ABILITY TO EARN A LIVING AFTER EXECUTIVE'S EMPLOYMENT WITH
EMPLOYER ENDS.


14.                NO WAIVER.  EMPLOYER’S WAIVER OF A BREACH BY EXECUTIVE OF ANY
PROVISION OF THIS AGREEMENT OR FAILURE TO ENFORCE ANY SUCH PROVISION WITH
RESPECT TO EXECUTIVE SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH BY EXECUTIVE OF ANY SUCH PROVISION OR OF ANY OTHER PROVISION,
OR OF EMPLOYER’S RIGHT TO ENFORCE ANY SUCH PROVISION OR ANY OTHER PROVISION WITH
RESPECT TO EXECUTIVE.  NO ACT OR OMISSION OF EMPLOYER SHALL CONSTITUTE A WAIVER
OF ANY OF ITS RIGHTS HEREUNDER EXCEPT FOR A WRITTEN WAIVER SIGNED BY THE
EMPLOYER.


15.                MISCELLANEOUS.  THIS AGREEMENT MAY NOT BE ASSIGNED, OR ANY
DUTIES DELEGATED, IN WHOLE OR IN PART, BY EXECUTIVE WITHOUT THE PRIOR WRITTEN
CONSENT OF EMPLOYER.  EMPLOYER MAY ASSIGN THIS AGREEMENT TO ANOTHER ENTITY UPON
WRITTEN NOTICE TO EXECUTIVE.  THIS AGREEMENT, AND ANY WRITTEN EMPLOYMENT
AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY, CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN EXECUTIVE AND EMPLOYER AS IT RELATES TO EXECUTIVE’S EMPLOYMENT
BY EMPLOYER, AND SUPERSEDES ANY OTHER AGREEMENT, EITHER ORAL OR WRITTEN WITH THE
EXCEPTION OF ANY AGREEMENTS CONCERNING CONFIDENTIALITY, TRADE SECRETS,
NON-SOLICITATION OR NON-COMPETITION, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT, AND ARE HEREBY CONFIRMED AND RATIFIED.  EXECUTIVE UNDERSTANDS AND AGREES
THAT NOTHING IN THIS AGREEMENT SHALL BE UNDERSTOOD, ARGUED AND/OR INTERPRETED TO
ALTER EXECUTIVE'S STATUS AS AN AT-WILL EMPLOYEE WHOSE EMPLOYMENT MAY BE
TERMINATED BY EMPLOYER AT ANY TIME, WITH OR WITHOUT CAUSE.  THIS AGREEMENT MAY
NOT BE AMENDED OR MODIFIED OTHER THAN BY A WRITTEN AGREEMENT EXECUTED BY THE
PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND LEGAL REPRESENTATIVES.


16.                CONTROLLING LAW AND FORUM.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAWS.  EACH PARTY
AGREES TO BRING ANY ACTION OR PROCEEDING IN CONNECTION WITH ANY CLAIM ARISING
OUT OF OR RELATED TO THIS AGREEMENT, WHETHER IN TORT OR CONTRACT OR AT LAW OR IN
EQUITY, EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS OR THE COURTS OF THE STATE OF ILLINOIS (THE “CHOSEN
COURTS”) AND (I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN
COURTS, (II) WAIVES ANY OBJECTION TO LAYING VENUE IN ANY SUCH ACTION OR
PROCEEDING IN THE CHOSEN COURTS FOR PURPOSES OF ANY SUCH ACTION OR PROCEEDINGS,
(III) WAIVES ANY OBJECTION THAT THE CHOSEN COURTS ARE AN INCONVENIENT FORUM OR
DO NOT HAVE JURISDICTION OVER ANY PARTY AND (IV) CONSENTS TO THE SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY CERTIFIED OR REGISTERED MAILING OF
THE SUMMONS AND COMPLAINT THEREIN DIRECTED TO EXECUTIVE AT EXECUTIVE'S LAST
KNOWN ADDRESS ON FILE WITH EMPLOYER OR EMPLOYER THROUGH THE SENIOR VICE
PRESIDENT OF HUMAN RESOURCES AT ITS PRINCIPAL PLACE OF BUSINESS IN CHICAGO,
ILLINOIS.


17.                MODIFICATION AND SEVERABILITY.  IT IS THE INTENTION OF THE
PARTIES THAT IF, IN ANY ACTION BEFORE ANY COURT EMPOWERED TO ENFORCE SUCH
COVENANTS, ANY TERM, RESTRICTION, COVENANT, OR PROMISE IS FOUND TO BE
UNENFORCEABLE, THEN SUCH TERM, RESTRICTION, COVENANT, OR PROMISE SHALL BE DEEMED
MODIFIED TO THE EXTENT NECESSARY TO MAKE IT ENFORCEABLE BY SUCH COURT.  THE
PARTIES AGREE THAT IN THE EVENT THAT ANY PART OF THE AGREEMENT SHALL BE DECLARED
INVALID, IT SHALL NOT AFFECT THE VALIDITY OF ANY OF THE REMAINING TERMS OR
PROVISIONS OF THE AGREEMENT.  THE COVENANTS AND AGREEMENTS OF EXECUTIVE ABOVE
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ AND UNDERSTANDS THIS AGREEMENT IN
ITS ENTIRETY, HAS REVIEWED THIS AGREEMENT WITH INDIVIDUALS OF EMPLOYEE'S OWN
CHOOSING, AND THAT EMPLOYEE HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY, AND
INTENDS TO BE BOUND THEREBY.

 

Accepted and Agreed:

 

______________________________

Executive (signature)

 

______________________________

Printed Executive Name

 

Date: ______________________________

 

USCC Services, LLC

 

By: ______________________________

 

 

Title: ______________________________

 

 

Date: ______________________________

 




 

 

 
